THOMPSON, Judge.
The state appeals the trial court’s failure to assess James E. Scott eighteen scoresheet points at sentencing. We reverse the sentence of probation and remand for resentenc-ing.
Scott pleaded guilty to two counts of dealing in stolen property, grand theft of a firearm and grand theft. Eighteen points should have been added to the scoresheet for the conviction of grand theft of a firearm. See e.g., Smith v. State, 683 So.2d 577 (Fla. 5th DCA 1996); State v. Davidson, 666 So.2d 941 (Fla. 2d DCA 1995); contra, Galloway v. State, 680 So.2d 616 (Fla. 4th DCA 1996). The failure to do so resulted in a departure sentence of probation instead of incarceration.
REVERSED AND REMANDED for re-sentencing consistent with this opinion.
W. SHARP and GOSHORN, JJ., concur.